Exhibit 10.1.e

Strategic Energy, L.L.C.
Annual Incentive Plan 2005
Amended May 2, 2005

Objective


The Strategic Energy, L.L.C. (SE) Annual Incentive Plan (Bonus Plan) is designed
to reward sustained value creation by providing competitive incentives for the
achievement of annual financial goals. By providing market-competitive target
awards, the plan supports the attraction and retention of talent critical to
achieving SE's strategic business objectives.



Eligible participants include executives as approved by the Compensation and
Development Committee (the Committee) of the Board of Directors of Great Plains
Energy Incorporated.

Target Awards


Target award levels are set as a percentage of the employee's base salary. The
percentage will vary based on organizational responsibilities and
market-compilation bonus levels based on general industry data designed to meet
market competitive compensation programs. The annual target award percentages of
base salary are set forth on Appendix I attached hereto.



Pre-Tax Income Performance Goals


The size of the entire award under the Bonus Plan will be determined by SE's
pre-tax income. The proposed goals for the 2005 annual incentive plan year are
set forth in Appendix II attached hereto.



The pre-tax income is subject to an established threshold, target and maximum
levels. The Bonus Plan will pay 100% at target. Fifty percent (50%) of the
incentive is payable at the threshold level of performance and 150% of the
incentive is payable at the maximum level of performance. If performance falls
below target but is above threshold, the amount of the award payable will be
below the target level. Similarly, performance above target will result in an
award higher than target level.

Individual Incentive Awards


Individual incentive awards will reflect a mix of SE balanced scorecard measures
and individual goals; the current actual mix for each employee will be
determined based upon his/her role and contribution to the organization as
reflected on Appendix III. Individual awards will not be paid for executives if
the corporate EPS performance falls below the threshold level for the year.



Exceptions


The goals established for the plan period are fixed for the duration period and
will only be changed.





--------------------------------------------------------------------------------



APPENDIX I

Strategic Energy, L.L.C.
Annual Incentive Plan 2005

Annual Target Award Percentages of Base Salary

Executive

Annual Target Award
Opportunity

Malik

60%

Purdy

50%

Lauer

50%

Washburn

50%

Sebben

40%

Fox

50%

Shaw

40%

 



--------------------------------------------------------------------------------



APPENDIX II

Strategic Energy, L.L.C.
Annual Incentive Plan 2005

Goals

Size of award to be determined by SE's pre-tax income.

 

Pre-Tax Earnings

Threshold - 50%

 

Target - 100%

 

Max - 150%

 

Individual Awards will be weighted between Great Plains Energy goals; the
following SE balanced scorecard goals and individual goals.

Note:  Information regarding specific threshold, target and maximum pre-tax
income amounts is confidential and has been removed.



--------------------------------------------------------------------------------



 

APPENDIX III

Strategic Energy, L.L.C.
Annual Incentive Plan 2005

Weighting of Performance Goals

 

GPE Balanced
Scorecard

SE Balanced
Scorecard

Business Unit/Department Balanced
Scorecard

Individual

Malik

20%

60%

0%

20%

Purdy

0%

80%

0%

20%

Lauer

0%

20%

60%

20%

Washburn

0%

20%

60%

20%

Sebben

0%

20%

60%

20%

Fox

0%

20%

60%

20%

Shaw

0%

20%

60%

20%